Citation Nr: 1027556	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for status 
post colonoscopy with colon perforation, enterocutaneous fistula 
and colon resection.



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



REPRESENTATION

David L. Huffman, Attorney



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to October 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the RO.

In November 2008, the Veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge held at the RO.



FINDINGS OF FACT

1.  The Veteran is shown to have suffered additional disability 
requiring colon resection to repair a perforation incurred while 
undergoing a routine diagnostic colonoscopy at VA in March 2005.

2.  The Veteran's additional disabilities are shown as likely as 
not to be due to fault on part of VA to exercise the degree of 
care that would be expected of a reasonable healthcare provider 
in performing the colonoscopy in March 2005.




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the 
criteria for the grant of compensation benefits under 38 U.S.C.A. 
§ 1151 for status post colonoscopy with perforation and resection 
of the colon due to VA treatment in March 2005 are met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.361 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 redefined VA's duty to assist the 
veteran in the development of a claim.

The VA regulations for the implementation of VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
However, in light of the favorable action taken hereinbelow, the 
Board finds that further discussion of VCAA compliance is not 
necessary at this time.

The Veteran contends, in essence, that the perforated colon from 
the colonoscopy was a result of carelessness, negligence, lack of 
proper skill, error in judgment, on part of the VA hospital, as 
indicated from his October 2006 affidavit.  

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such additional 
disability were service connected.

A "qualifying additional disability" is one that is not the 
result of the Veteran's willful misconduct, and the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished by VA, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).

To establish causation for a claim under 38 U.S.C.A. § 1151, the 
evidence must show that the medical treatment provided by VA 
resulted in the veteran's additional disability.  Merely showing 
that a veteran received care or treatment, and that the Veteran 
has an additional disability, does not establish cause.  38 
C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment proximately caused a veteran's 
additional disability, it must be shown that the medical 
treatment caused the veteran's disability (as explained in 38 
C.F.R. § 3.361(c)); and that VA (i) failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider, or (ii) VA furnished the medical treatment without the 
veteran's, or in appropriate cases the veteran's 
representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

The VA treatment records reflect that the Veteran underwent a 
routine screening colonoscopy at a VA Medical Center in March 
2005.  The treatment records reflect that colon polyps were 
removed and that the Veteran complained of abdominal cramping 
after removal.  

The same day, the Veteran underwent emergent colon resection for 
perforation of the sigmoid colon.  The VA treatment records 
further show that there was eruption of the anastomosis, or 
surgical closure of the intestine, and subsequent fistula 
formation.  The Veteran had another lower anterior colon 
resection with lysis of adhesions on July 8, 2005.  

The Veteran underwent a VA examination in December 2005.  The VA 
examiner reported, in part, that the Veteran had a large 
incisional hernia, pain at the suprapubic area, bloating, 
flatulence, fatigue and fecal incontinence.  

After examination, the Veteran was diagnosed with colon 
perforation during the routine colonoscopy.  The VA examiner 
opined that it was less likely as not caused by or the result of 
VA.  

The VA examiner stated that the alternatives and risks were 
explained to the Veteran and that the only inconsistency in the 
treatment record was the note "advancing the scope is to the 
ileocecal valve," yet the note indicated an incomplete 
examination.  

The VA examiner added that, without specifically knowing the 
qualifications of the physician, he could not state whether there 
was a lack of knowledge or skill.  

The Board sought an Independent Medical Expert (IME) opinion from 
a gastroenterologist in February 2010.  The reviewing medical 
specialist noted that the most recent treatment record reflected 
that the Veteran was advised not to lift anything heavier than 20 
lbs.  He stated initially that, based on the available records, 
he could not definitely answer the questions (i.e., negligence 
and reasonable foreseeability) posed to him.  

However, in reviewing the record, the reviewing medical 
specialist noted that the entries that the endoscope "passed 
with difficulty," and that the scope was not able to enter the 
cecum, indicated that the procedure was not complete.  He added 
that the Veteran had requested to terminate the procedure 
multiple times due to pain.  

The reviewing medical specialist also mentioned that the surgical 
report following the perforation revealed that the sigmoid colon 
was "very tortuous" and that the patient had a significant 
amount of intra-abdominal adhesions related to previous 
surgeries.  

These factors, according to the reviewer, were related to 
"higher perforation rates" and placed the Veteran at elevated 
risk for complications.  He opined that many gastroenterologist 
"would have terminated the colonoscopy sooner to avoid risking  
traumatic perforation."  

The reviewing medical specialist continued by noting that the 
Veteran had a rather larger (10 cm) tear in the sigmoid colon and 
that "[i]t was difficult to fathom how this was not seen on 
endoscopy since considerable time was spent in the sigmoid 
removing three polyps."  He concluded that most endoscopists 
would have noted this fact in their report.  

The reviewing medical specialist added that, once the perforation 
was identified, the endoscopy service acted promptly and surgery 
was appropriately consulted; he found no other deviations in the 
standard of care from that point forward.

The reviewing medical specialist concluded that he could not 
definitely state without having stood in the room during the 
endoscopic procedure as to whether the Veteran's disability was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment on the part of VA, but that he believed that 
there was "a reasonable doubt as to whether the endoscopist 
acted prudently regarding the Veteran's colonoscopy."  

The reviewing medical specialist further mentioned that there was 
a "finite risk of perforation for any patient regardless of 
their history, but certain warning signs [might] have been 
overlooked in the attempt to achieve exam completion."  He added 
that, "the Veteran's medical care was otherwise without fault 
but it [was] clear that the perforation was what ultimately lead 
to the subsequent events."

The Veteran, in this case, has credibly testified that he was in 
an unusual amount of pain during the colonoscopy and, despite his 
protests, the medical team continued with the procedure, as 
indicated on page 11 of the hearing transcript.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology for the 
claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may also 
be sufficient to establish a medical diagnosis or nexus.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Finally, for the record, the evidence does not show that the 
Veteran did suffer additional disability as the result of his own 
willful misconduct.  

Although the December 2005 VA examiner opined that the Veteran's 
additional disabilities were less likely as not caused by or the 
result of VA treatment; he limited this opinion when he added 
that he could not state whether there was a lack of knowledge or 
skill without specifically knowing the qualifications of the 
physician.  Thus, on its face, this opinion is not probative for 
the purpose of addressing whether there had been a deviation of 
the standard of care.  

The subsequently obtained IME opinion is also somewhat limited in 
scope in that the reviewing medical specialist began by noting 
that he could not definitely state without having stood in the 
room during the endoscopic procedure as to whether the Veteran's 
disability was the result of carelessness, negligence, lack of 
proper skill, error in judgment on the part of VA.  

However, on thorough study, the reviewing medical specialist did 
state that he believed that there was reasonable doubt as to 
whether the endoscopist acted prudently regarding the Veteran's 
colonoscopy.  (emphasis added).  He added that there was a 
"finite risk of perforation for any patient regardless of their 
history, but certain warning signs [might] have been overlooked 
in the attempt to achieve exam completion."  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim in that 
it remains unclear whether the there was "achieved examination 
completion."  

However, in such cases, where the evidentiary record is evenly 
balanced, the benefit of doubt must be resolved in favor of the 
Veteran.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also recognizes that the Veteran signed a consent form 
and that colon perforation was a known risk of that procedure.  
However, the signed consent form (regardless of the Veteran's 
state of knowledge) does not serve to fully negate the fact that 
he, in essence, withdrew his consent during the procedure when he 
requested the physician to terminate the colonoscopy due to pain.

Accordingly, on this record, as the competent medical evidence 
establishes that VA in proceeding with the colonoscopy despite 
the warning signs suggestive of a heightened pre-procedural risk 
and reported protests of pain during the procedure as likely as 
not was reflective of a lack of proper skill or an error in 
judgment , the criteria of 38 U.S.C.A.§1151(a) are met.  



ORDER

Compensation under 38 U.S.C.A. § 1151 for status post colonoscopy 
with perforation and resection of the colon due to VA treatment 
in March 2005 is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


